                                                                      Entered on Docket
                                                                      December 08, 2020
                                                                      EDWARD J. EMMONS, CLERK
                                                                      U.S. BANKRUPTCY COURT
                                                                      NORTHERN DISTRICT OF CALIFORNIA


                          1 COOPER, WHITE & COOPER LLP
                            PETER C. CALIFANO (SBN 129043)
                          2   pcalifano@cwclaw.com            The following constitutes the order of the Court.
                            201 California Street, 17th Floor Signed: December 8, 2020
                          3 San Francisco, California 94111
                            Telephone:     415.433.1900
                          4 Facsimile:     415.433.5530

                          5 RAY QUINNEY & NEBEKER P.C.        ________________________________________
                                                              Charles Novack
                            MICHAEL R. JOHNSON (UT Bar No. 7070)
                                                              U.S. Bankruptcy Judge
                          6 Pro Hac Vice
                            36 South State Street, Suite 1400
                          7 Salt Lake City, Utah 84111
                            Telephone: 801.532.1500
                          8 Facsimile: 801.532.7543

                        9 Attorneys for Attorneys for RABO
                          AGRIFINANCE LLC, as Assignee of the Rights
                       10 and Claims of RABOBANK, N.A.

                       11

                       12                             UNITED STATES BANKRUPTCY COURT
                       13                             NORTHERN DISTRICT OF CALIFORNIA
                       14

                       15 In re                                                CASE NO. 15-10150-AJ

                       16 DEERFIELD RANCH WINERY, LLC,                         Chapter 11

                       17                  Reorganized Debtor.                 ORDER GRANTING APPLICATION
                                                                               FOR ADMISSION OF ATTORNEY
                       18                                                      PRO HAC VICE

                       19

                       20

                       21                      ORDER GRANTING APPLICATION FOR ADMISSION OF
                                                       ATTORNEY PRO HAC VICE
                       22
                                          Michael R. Johnson, whose business address and telephone number is:
                       23
                                           Ray Quinney & Nebeker P.C.
                       24
                                           36 South State Street, Suite 1400
                       25                  Salt Lake City, Utah 84111
                                           801.532.1500
                       26                  mjohnson@rqn.com
                       27 and who is an active member in good standing of the bar of the State of Utah, having applied in

                       28 the above-entitled action for admission to practice in the Northern District of California on a pro
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 270     Filed: 12/08/20    Entered: 12/08/20 15:08:44       Page 1 of
                                                                     2
                          1 hac vice basis, representing Rabo AgriFinance LLC, as Assignee of the Rights and Claims of

                          2 RaboBank, N.A.

                          3          IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and

                          4 conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac

                          5 vice. Service of papers upon and communication with co-counsel designated in the application

                          6 will constitute notice to the represented party. All future filings in this action are subject to the

                          7 Bankruptcy Local Rules and Electronic Case Filing Procedures adopted by the United States

                          8 Bankruptcy Court for the Northern District of California.

                          9                                            *** END OF ORDER ***
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                             Doc# 270      Filed: 12/08/20     Entered: 12/08/20 15:08:44        Page 2 of
                                                                        2       2
